Citation Nr: 1539159	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  14-09 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to January 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of January 2012 and May 2015 of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  The January 2012 decision granted service connection for right ear hearing loss, but denied service connection for left ear hearing loss and tinnitus.  The May 2015 decision denied entitlement to a TDIU.  

The issues of entitlement to service connection for left ear hearing loss and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus is causally related to his history of in-service noise exposure.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  Here, however, the Board is granting the Veteran's claim for service connection for tinnitus.  As this represents a complete grant of benefits on appeal, a discussion of the duties to notify and to assist is not required.  

II.  Service Connection for Tinnitus

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish direct service connection, there must be sufficient evidence of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d at 1377.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

Both private and VA medical records reflect that the Veteran currently suffers from tinnitus.  The current disability criterion is met.

The Veteran's service treatment records do not reflect that he complained of or was treated for tinnitus during his active service.  His January 1971 report of medical examination at separation, for instance, does not note that he was suffering from tinnitus at the time of his discharge, and the Veteran denied suffering from any ear disability on his January 1971 report of medical history.

That said, the Veteran's DD-214 reflects that he had a military occupational specialty of boatswain's mate.  Without explicitly stating so, the Veteran has at least intimated that he was exposed to noise during his active service, and the RO conceded this fact in its January 2012 rating decision.  Further, the Veteran's private audiologist has stated that the Veteran was exposed to hazardous noise during his active service.  Finally, as acknowledged in the Veteran's December 2011 VA examination, the Veteran experienced a threshold shift from the time of his enlistment to his separation, showing that the Veteran likely worked in noisy environments.  Given these facts, the in-service incurrence criterion is met.  

The final question is whether the Veteran's current tinnitus is related to his history of in-service noise exposure.  On this point, there are competing opinions. 

The Veteran submitted a June 2011 letter from his private doctor noting that the Veteran was diagnosed as suffering from hearing loss and tinnitus.  That doctor further stated that, given the Veteran's "two years of service as a navy ship boatswain mate, it is my opinion that it is as likely as not that exposure to noise hazards in the service caused his hearing loss and tinnitus."  

In contrast, the examiner from the Veteran's December 2011 examination concluded that it is less likely than not that the Veteran's current tinnitus is related to his active service.  He stated that the Veteran reported an onset of tinnitus some 30 years after his active service, and noted that there is no evidence to support the delayed onset of tinnitus.  

Given these competing opinions, the evidence as to whether the Veteran's current tinnitus is related to his active service is, at the least, in equipoise.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's current tinnitus is related to his active service, and service connection for that disability is therefore warranted.  


ORDER

Service connection for tinnitus is granted.  


REMAND

For various reasons, the Veteran's remaining claims must be remanded.

First, with respect to his claim for service connection for service connection for left ear hearing loss, the claim for service connection for right ear hearing loss has already been granted.  Service connection for his left ear has been denied on the basis that the Veteran's hearing has not declined to the point to be considered a disability for VA purposes.  See 38 C.F.R. § 3.385 (2015).  

Additional development is required, however, before the Board may decide this claim.  First, in his March 2014 substantive appeal, the Veteran stated that he was provided hearing aids from VA for his bilateral hearing loss in September 2012.  The Veteran's complete VA treatment records have not been obtained, however, including the September 2012 audiology consultation referenced by the Veteran.  On remand, the Veteran's complete VA treatment records must be obtained and associated with his claims file.

Second, the RO obtained medical records regarding the Veteran's claim for disability benefits from the Social Security Administration (SSA) in early 2015.  Since the time that VA obtained these records, however, the Veteran contends that SSA has now granted his disability claim.  As VA has a duty to obtain records in the custody of a federal agency, VA must attempt to obtain the Veteran's updated SSA records.

Since the Veteran's claim for service connection for left ear hearing loss is being remanded for this additional development, the Board believes it prudent to have him undergo a new examination to determine whether his left ear hearing loss has now declined to the point to be considered a disability for VA purposes.  

Finally, with regard to the Veteran's TDIU claim, the RO denied this claim in a May 2015 rating decision.  In that same month, the Veteran filed a notice of disagreement with this denial.  

When there has been an adjudication by the RO and a timely NOD has been filed, a statement of the case addressing the issue must be furnished to the appellant.  Manlincon v. West, 12 Vet. App. 238 (1999).  As no statement of the case has been issued for his TDIU claim, this issue must be remanded as well.  

Accordingly, the case is REMANDED for the following action:

1.  Provide a statement of the case to the Veteran regarding the issue of entitlement to a TDIU.  Return this issue to the Board only if the Veteran perfects a timely appeal.

2.  Obtain the Veteran's complete VA treatment records and associate them with his claims file.

3.  Contact the Social Security Administration and request that it provide documentation of any claim and/or award for disability benefits filed by the Veteran and copies of all records developed in association with any existing decision.

4.  Following the above ordered development, schedule the Veteran for a VA audio examination by an appropriate professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

As the relationship between the Veteran's hearing loss and his active service has already been established and conceded, the examination should focus on the Veteran's current level of hearing loss and the occupational and social impairments that result from this disability.

5.  Readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


